NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                      Fed. R. App. P. 32.1




              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois  60604

                                 Argued November 10, 2010
                                  Decided January 7, 2011

                                           Before

                             RICHARD D. CUDAHY, Circuit Judge

                             DANIEL A. MANION, Circuit Judge

                             DIANE S. SYKES, Circuit Judge

No. 10‐2332

JUDITH K. STANLEY,                              Appeal from the United States District
     Plaintiff‐Appellant,                       Court for the Central District of Illinois.

       v.                                       No. 08‐3240

MICHAEL J. ASTRUE,                              Jeanne E. Scott,
Commissioner of Social Security,                Judge.
    Defendant‐Appellee.




                                         O R D E R

        Judith Stanley, who claims that she is disabled by back pain and depression, appeals
from a district court order upholding the Social Security Administration’s denial of
disability insurance benefits.  An administrative law judge concluded that she was not
disabled because she had the residual functional capacity to work in occupations that
account for a significant number of jobs in Illinois.  Stanley argues that because she can
work in fewer occupations than some claimants who would be classified as disabled under
the Medical‐Vocational Guidelines tables, she too is disabled.  Because substantial evidence
supports the ALJ’s conclusions that Stanley can work in a significant number of jobs, and
the ALJ committed no legal errors, we affirm the district court’s judgment. 
No. 10‐2332                                                                              Page 2




        Stanley applied for disability and disability insurance benefits, alleging that back
pain and depression rendered her disabled in 2003, at age 49, when she stopped working as
a kitchen assistant at a high school.  Her back pain began after she slipped on a wet floor
and aggravated preexisting injuries to her back from two prior workplace accidents. 
Stanley also suffered from depression that she attributes to the murder of her son in 2001.  
She testified before an administrative law judge that she could not work because her back
pain made it difficult for her to sit or stand for very long and her depression limited her
ability to concentrate.  She also furnished medical records documenting her degenerative
disc disease and depression.

        The ALJ also heard testimony from a vocational expert.  The expert testified that a
hypothetical worker limited to simple (two‐ to three‐step), unskilled, light or sedentary jobs,
could work in the following occupations in Illinois: commercial cleaner (11,051 jobs), hotel
room cleaner (15,635 jobs), production inspector (596 jobs), production assembly worker
(2,993 jobs), industrial sorter (2,033 jobs), and hand packager (830 jobs).  The expert
explained that limiting a worker to tasks with two‐ to three‐step instructions would
“significantly compromise” the number of available “occupations” in the light work
category and would exclude some occupations in the sedentary category like ticket checker,
telephone interviewer, and general office clerk .  When questioned by Stanley’s attorney, the
expert testified that fewer than 200 occupations are available to a worker who is limited to
light or sedentary unskilled work involving no more than two‐ to three‐step instructions.
 
        The ALJ made both medical and vocational findings; Stanley has not challenged the
medical findings on appeal.  Citing Stanley’s undisputed medical records and testimony,
the ALJ found that Stanley was impaired by degenerative disc disease and depression,
which in combination were severe but did not qualify as a disability in the Social Security
regulations.  The ALJ next found that Stanley had the residual functional capacity to
perform only unskilled light or sedentary work with two‐ to three‐step instructions, and
was thus unable to perform any of her past relevant work.  The ALJ then considered
Stanley’s residual capacity, age, education, and work experience together with the rules for
the Medical‐Vocational Guidelines tables, noting that those rules would have directed that
Stanley was not disabled if her only impairments were exertional.  Because of her non‐
exertional limitation of depression, the ALJ found that she was further restricted to jobs
involving just two‐ to three‐step tasks.  The ALJ next relied on the vocational expert’s
testimony to determine Stanley’s available work.  Based on that testimony, the ALJ found
that she could still work as a commercial cleaner, hotel room cleaner, pari‐mutual ticket
checker, telephone interviewer, general office clerk, assembler, production inspector,
industrial labor sorter, or hand packager.  These occupations account for over 40,000 jobs in
No. 10‐2332                                                                                   Page 3


Illinois, which the ALJ found to be a significant number and led him to conclude that
Stanley was not disabled. 

        After the Appeals Council denied Stanley’s request for review, Stanley sought
review in district court, arguing that the ALJ did not follow the policy statements in SSR 83‐
14.  These statements refer to the Medical‐Vocational Guidelines, which designate some
people as disabled or not depending on their exertional limitation, age, education, and work
experience.  When a claimant has both exertional and non‐exertional limitations, the
Guidelines do not specify an outcome, so the policy statements require the ALJ to use the
Guidelines as a “framework” for the decision.  Under those Guidelines, a claimant with
Stanley’s age, education, and work experience, but limited to only unskilled sedentary jobs,
is deemed disabled.  Stanley maintained that, using the Guidelines as a framework, the ALJ
should have found her to be disabled because she could work in fewer than 200
occupations, the approximate total number of occupations that, Stanley maintains, the
Social Security Administration estimates is available to unskilled sedentary workers.  

        The district court granted judgment for the Commissioner, ruling that the ALJ
correctly used the Guidelines as a framework, and that substantial evidence supported the
conclusion that Stanley could work at a significant number of jobs in Illinois.  The court
acknowledged that the ALJ misstated that Stanley could adjust to work as a ticket checker,
telephone interviewer and general office clerk, as the vocational expert testified that a
limitation to three‐step tasks would rule out such occupations.  But the court held that the
misstatement was harmless because the other occupations still available to Stanley account
for over 26,000 light work jobs, which is a significant number. 

        Because the Appeals council denied Stanley’s request for review, the ALJ’s ruling is
the final decision of the Commissioner of Social Security.  Getch v. Astrue, 539 F.3d 473, 480
(7th Cir. 2008).  We review that determination directly, rather than deferring to the district
court.  Elder v. Astrue, 429 F.3d 408, 413 (7th Cir. 2008).  In reviewing the ALJ’s decision, we
examine whether substantial evidence supports the ALJ’s decision.  42 U.S.C. § 405(g);
Liskowitz v. Astrue, 559 F.3d 736, 739 (7th Cir. 2009).  The ALJ need not specifically address
all the evidence, but must provide a “logical bridge” from the evidence to the conclusion. 
Giles ex rel. Giles v. Astrue, 483 F.3d 483, 486 (7th Cir. 2007); Steele v. Barnhart, 290 F.3d 936,
940 (7th Cir. 2002).  

       The Social Security Act defines “disability” as the “inability to engage in any
substantial gainful activity by reason of any medically determinable physical or mental
impairment .  .  .  .” 42 U.S.C. § 423(d)(1)(A).  To be found disabled, a person must “not only
[be] unable to do his previous work, but [must be unable], considering his age, education,
No. 10‐2332                                                                                Page 4


and work experience, [to] engage in any other kind of substantial gainful work which exists
in the national economy . . . .” 42 U.S.C. § 423(d)(2)(A).  “‘[W]ork which exists in the
national economy means work which exists in significant numbers either in the region
where such individual lives or in several regions of the country.” Id.  We have held that
when a person can perform 1,000 or more jobs, then work exists in “significant” numbers.
Liskowitz, 559 F.3d at 743; Lee v. Sullivan, 988 F.2d 789, 794 (7th Cir. 1993).

        On appeal Stanley reiterates that the ALJ ignored the Commissioner’s directive to
use the Medical‐Vocational Guidelines as a “framework” for evaluating whether the work
that a claimant with both exertional and nonexertional limitations can perform is significant. 
SSR 83‐14, 1983 WL 31254, at *3 (1983).  She correctly observes that a hypothetical person of
her age, education, and work experience, but limited to just sedentary work, would be
deemed disabled under the Guidelines, see 20 C.F.R. Pt. 404, Subpt. P, App. 2 § 201.14
(2009).  Stanley asserts that, despite being disabled, this hypothetical person could work in
200 occupations, which is more than are available to her.  Stanley argues that the ALJ
should have drawn this comparison and either deemed her disabled or explained why the
comparison would not yield a finding of disability.  Not doing so expressly, she says, leaves
us unable to conclude that the ALJ used the Guidelines as a framework for decision‐making.

        Stanley’s argument falters because she assumes, incorrectly, that 200 is the number
of occupations available to claimants deemed disabled by the Guidelines under the
sedentary work table.  See SSR 83‐14, 1983 WL 31254, at *6.  Instead, 200 is the total number
of occupations at the sedentary exertion level.  The range of sedentary occupations available
to someone considered disabled under the Guidelines (based on additional, job‐limiting
factors of age, education, and work experience) is necessarily much narrower.  See 20 C.F.R.
Pt. 404, Subpt. P, App. 2 § 201.00; Haynes v. Barnhart, 416 F.3d 621, 627 (7th Cir. 2005).  Her
conclusion that she can work in fewer occupations than claimants deemed disabled is thus
unsubstantiated.  

        When, as here, the Guidelines do not dictate a finding of “disabled” or “not
disabled,” then an analogy to the Guidelines is just one factor that the ALJ should consider,
together with testimony from a vocational expert and any other relevant evidence.  See
Haynes,  416 F.3d at 627.  Here, the ALJ correctly determined that the Guidelines did not
dictate a result, obtained testimony from a vocational expert specifying that Stanley could
perform over 26,000 jobs in several occupations, and permissibly concluded that the number
of jobs available to Stanley was “significant.”  See Liskowitz, 559 F.3d at 743, Lee, 988 F.2d at
794.  The ALJ was required to do no more.  See SSR 83‐14, 1983 WL 31254, at *6; Liskowitz,
559 F.3d at 739; Schmidt v. Astrue, 496 F.3d 833, 845‐46 (7th. Cir. 2007). 
No. 10‐2332                                                                             Page 5


        Stanley cites a Ninth Circuit decision holding that a vocational expert’s testimony
that the claimant could perform fewer jobs than a hypothetical person deemed disabled
under the Guidelines contradicted his testimony that the claimant could perform a
significant number of jobs, requiring a remand to the ALJ.  Swenson v. Sullivan, 876 F.2d 683,
689 (9th Cir. 1989).  But here the expert did not contradict himself.  He testified only that
Stanley was limited to fewer than 200 occupations, not that she could work in fewer
occupations than someone who is disabled.  Moreover, in Swenson, the expert compared the
number of jobs the claimant could perform with the number available to a person deemed
disabled by the Guidelines.  Swenson, 876 F.2d at 689.  Stanley argues for comparing the
number of occupations, but such a comparison would be misleading when, as here, the
available light‐exertion occupations include substantially more jobs than the sedentary
ones.1  Substantial evidence thus supported the ALJ’s decision that Stanley was not
disabled:  The number of available jobs exceeds the threshold for significance and her
argument that the ALJ should have focused on occupations instead of jobs is contrary to
precedent.  See Liskowitz, 559 F.3d at 743; Lee, 988 F.2d at 794.  

        Last, Stanley argues that the ALJ erred by not addressing the vocational expert’s
testimony that limiting her to three‐step tasks “significantly compromised” her
occupational base.”  But the ALJ did address that testimony when he stated that Stanley’s
“ability to perform all or substantially all of the requirements of [light] work has been
impeded by additional limitations.”  Even after taking that limitation into account, the
expert explained, and the ALJ accepted, that a person with Stanley’s residual functional
capacity could still perform work in occupations encompassing tens of thousands of jobs in
Illinois.  In relying on the evidence that a significant number of jobs were available to
Stanley, the ALJ built a logical bridge from the expert’s testimony to the conclusion that
Stanley was not disabled

       We therefore AFFIRM the judgment of the district court.   




       1
        According to the vocational expert, the two light occupations included a total of
26,686 jobs in Illinois while seven sedentary occupations totaled only 13,737.